Exhibit 10.4

 

 

 

CENTERPOINT MANAGEMENT GROUP, LLC
MANAGEMENT INCENTIVE PLAN

 

Effective as of March 8, 2006

 

 

--------------------------------------------------------------------------------


 


ARTICLE 1
ESTABLISHMENT AND PURPOSE


 

CenterPoint Management Group, LLC, a Delaware limited liability company (the
“Company”), hereby establishes the CenterPoint Management Group, LLC Management
Incentive Plan (the “MIP”), effective as of March    , 2006 (the “Effective
Date”). The Company is the MIP Unit Member (as defined in the Amended and
Restated Limited Liability Company Agreement of Solstice Holdings LLC, a
Delaware limited liability company (“Solstice”)) of Solstice. The purpose of
this MIP is to assist the Company and CenterPoint Properties Trust, a Maryland
real estate investment trust and a Subsidiary of Solstice (“CenterPoint”), in
attracting and retaining key employees and to provide such persons with
long-term incentives and rewards for superior performance.

 


ARTICLE 2
DEFINITIONS


 

Capitalized terms that are used but not defined herein shall have the meaning
set forth in the MIP Unit Member Operating Agreement.

 


2.1                                 “ALLOCATION DATE” MEANS THE INITIAL
ALLOCATION DATE ON OR AROUND THE EFFECTIVE DATE AND THE ANNUAL DATE FOLLOWING
THE CLOSE OF EACH SOLSTICE FISCAL YEAR SELECTED BY THE BOARD (COMMENCING WITH
THE SOLSTICE FISCAL YEAR ENDING JUNE 30, 2007) ON WHICH A GRANT OF MIP UNITS
SHALL BECOME EFFECTIVE, WHICH SHALL NOT BE PRIOR TO THE DATE THE BOARD TAKES
ACTION WITH RESPECT THERETO.


 


2.2                                 “BENEFICIARY” MEANS THE PERSON OR PERSONS
DESIGNATED BY THE PARTICIPANT, IN A WRITING PROVIDED TO THE COMPANY, SOLSTICE OR
CENTERPOINT PRIOR TO THE PARTICIPANT’S DEATH, TO RECEIVE AMOUNTS PAYABLE TO THE
PARTICIPANT UNDER THIS MIP UPON THE PARTICIPANT’S DEATH. IN THE ABSENCE OF SUCH
A WRITTEN BENEFICIARY DESIGNATION, THE BENEFICIARY SHALL BE THE PARTICIPANT’S
SURVIVING SPOUSE, OR IF NONE, THE PARTICIPANT’S ESTATE.


 


2.3                                 “BOARD” MEANS THE BOARD OF MANAGERS OF
SOLSTICE OR ANY COMMITTEE OR INDIVIDUAL DULY AUTHORIZED BY THE BOARD OF MANAGERS
OF SOLSTICE TO EXERCISE ANY RIGHT OR PERFORM ANY OBLIGATIONS OF THE BOARD OF
MANAGERS OF SOLSTICE RELATING TO THIS MIP.


 


2.4                                 “CENTERPOINT MANAGEMENT TEAM” MEANS THE
CHIEF EXECUTIVE OFFICER OF CENTERPOINT AND THE CHIEF FINANCIAL OFFICER OF
CENTERPOINT.


 


2.5                                 “CHANGE IN CONTROL SALE” SHALL HAVE THE
MEANING SET FORTH IN THE MIP UNIT MEMBER OPERATING AGREEMENT.


 


2.6                                 “COMMITTEE” MEANS THE COMPENSATION COMMITTEE
OF SOLSTICE, AS CONSTITUTED FROM TIME TO TIME AND, TO THE EXTENT OF ANY
DELEGATION BY THE BOARD PURSUANT TO THIS MIP TO A SUBCOMMITTEE, SUCH
SUBCOMMITTEE.


 


2.7                                 “DISTRIBUTION DATE” MEANS EACH DATE THE
COMPANY DISTRIBUTES CASH TO A PARTICIPANT PURSUANT TO THE TERMS OF THE MIP UNIT
MEMBER OPERATING AGREEMENT.

 

--------------------------------------------------------------------------------


 


2.8                                 “EMPLOYMENT AGREEMENT” MEANS ANY EMPLOYMENT
AGREEMENT BETWEEN A PARTICIPANT AND CENTERPOINT, SOLSTICE OR A SUBSIDIARY
THEREOF.


 


2.9                                 “FINAL ALLOCATION DATE” HAS THE MEANING SET
FORTH IN SECTION 5.7.


 


2.10                           “MIP BOARD” MEANS THE BOARD OF MANAGERS OF THE
COMPANY.


 


2.11                           “MIP UNITS” SHALL HAVE THE MEANING SET FORTH IN
THE MIP UNIT MEMBER OPERATING AGREEMENT.


 


2.12                           “MIP UNIT AWARD AGREEMENT” MEANS THE WRITTEN
AGREEMENT BETWEEN A PARTICIPANT AND THE COMPANY EVIDENCING THE GRANT OF A MIP
UNIT TO THE PARTICIPANT AND SETTING FORTH CERTAIN TERMS AND CONDITIONS THAT
APPLY TO SUCH GRANT.


 


2.13                           “MIP UNIT MEMBER OPERATING AGREEMENT” MEANS THE
OPERATING AGREEMENT WITH RESPECT TO THE MIP UNIT MEMBER OF SOLSTICE, AS AMENDED,
MODIFIED, SUPPLEMENTED OR RESTATED FROM TIME TO TIME.


 


2.14                           “MIP UNIT SHARING PERCENTAGE” SHALL HAVE THE
MEANING SET FORTH IN THE MIP UNIT MEMBER OPERATING AGREEMENT.


 


2.15                           “NEW HIRE” MEANS A PARTICIPANT WHO IS COMMENCING,
OR HAS AGREED TO COMMENCE, EMPLOYMENT WITH CENTERPOINT (OR AS APPLICABLE, THE
COMPANY, SOLSTICE OR ANY OF THEIR AFFILIATES THAT ADOPTS THE MIP) AFTER THE
EFFECTIVE DATE.


 


2.16                           “PARTICIPANT” MEANS AN EMPLOYEE OF CENTERPOINT
(OR AS APPLICABLE THE COMPANY, SOLSTICE OR ANY OF THEIR AFFILIATES THAT ADOPTS
THE MIP) TO WHOM THE BOARD HAS GRANTED A MIP UNIT PURSUANT TO THE TERMS OF THIS
MIP AND THE MIP UNIT MEMBER OPERATING AGREEMENT.


 


ARTICLE 3
ADMINISTRATION OF THE MIP


 


3.1                                 PURSUANT TO THE TERMS OF THE MIP UNIT MEMBER
OPERATING AGREEMENT, THE MIP BOARD HAS DELEGATED TO THE BOARD, SUBJECT TO
SECTION 3.2 BELOW, FULL AND SOLE AUTHORITY TO ADMINISTER THIS MIP.


 


3.2                                 WITH RESPECT TO ANY DETERMINATIONS TO BE
MADE PURSUANT TO THE PROVISIONS OF ARTICLES 4 AND 5, THE CENTERPOINT MANAGEMENT
TEAM SHALL MAKE RECOMMENDATIONS TO THE BOARD, AND THE BOARD MAY APPROVE OR
REQUEST THAT THE CENTERPOINT MANAGEMENT TEAM REVISE SUCH RECOMMENDATION. TO THE
EXTENT THE BOARD REQUESTS THAT THE CENTERPOINT MANAGEMENT TEAM REVISE SUCH
RECOMMENDATION, AND UNTIL A REVISED RECOMMENDATION IS APPROVED BY THE BOARD, THE
CENTERPOINT MANAGEMENT TEAM WILL HAVE A PERIOD NOT TO EXCEED THIRTY (30) DAYS
FROM THE DATE THE INITIAL RECOMMENDATION IS PRESENTED TO THE BOARD (THE
“RECOMMENDATION PERIOD”) TO PROVIDE REVISED RECOMMENDATIONS FOR APPROVAL BY THE
BOARD. THE BOARD SHALL CONVENE AS OFTEN AS REASONABLY REQUIRED DURING THE
RECOMMENDATION PERIOD. TO THE EXTENT THE BOARD HAS NOT APPROVED A RECOMMENDATION
FROM THE CENTERPOINT MANAGEMENT TEAM ON OR PRIOR TO THE EXPIRATION OF THE
RECOMMENDATION PERIOD, THE COMMITTEE SHALL MAKE A RECOMMENDATION TO THE BOARD,
AFTER ADVISING THE CENTERPOINT MANAGEMENT TEAM OF SUCH RECOMMENDATION, AND THE

 

2

--------------------------------------------------------------------------------


 


BOARD SHALL MAKE AND APPROVE ANY DETERMINATION IT CONSIDERS NECESSARY OR
APPROPRIATE, IN ITS SOLE DISCRETION.


 


3.3                                 THE BOARD MAY FROM TIME TO TIME RESERVE A
SPECIFIED NUMBER OF MIP UNITS, SUBJECT TO ADJUSTMENT AS PROVIDED IN SECTION 10.4
OF THIS MIP, FOR GRANTS TO NEW HIRES WITH RESPECT TO COMMENCEMENT OF THEIR
EMPLOYMENT WITH CENTERPOINT (OR AS APPLICABLE THE COMPANY, SOLSTICE OR ANY OF
THEIR AFFILIATES THAT ADOPTS THE MIP) OR TO ANY PARTICIPANT IN CONNECTION WITH A
PROMOTION OR OTHER FORM OF SPECIAL RECOGNITION APPROVED IN WRITING BY THE BOARD.


 


3.4                                 SUBJECT TO SECTION 3.2, THE BOARD SHALL HAVE
FULL AUTHORITY REGARDING ALL MATTERS RELATING TO THE DISCHARGE OF ITS
RESPONSIBILITIES UNDER THIS MIP, AND THE INTERPRETATION AND CONSTRUCTION BY THE
BOARD OF THE PROVISIONS OF THIS MIP, OR ANY MIP UNIT AWARD AGREEMENT, SHALL BE
MADE IN THE SOLE DISCRETION OF THE BOARD AND SHALL BE FINAL AND CONCLUSIVE.


 


3.5                                 THE BOARD MAY DELEGATE TO THE COMMITTEE, TO
ONE OR MORE SUBCOMMITTEES OF THE COMMITTEE, TO ONE OR MORE OF ITS MEMBERS, OR TO
ONE OR MORE OFFICERS OF THE COMPANY OR CENTERPOINT, OR TO ONE OR MORE AGENTS OR
ADVISORS, SUCH ADMINISTRATIVE DUTIES OR POWERS AS IT MAY DEEM ADVISABLE, AND THE
BOARD, THE COMMITTEE, OR ANY PERSON TO WHOM DUTIES OR POWERS HAVE BEEN DELEGATED
AS AFORESAID, MAY EMPLOY ONE OR MORE PERSONS TO RENDER ADVICE WITH RESPECT TO
ANY RESPONSIBILITY THE BOARD, THE COMMITTEE OR SUCH PERSON MAY HAVE UNDER THIS
MIP.


 


ARTICLE 4
ELIGIBILITY


 

The Board may authorize grants of MIP Units under this MIP to Participants upon
such terms and conditions as the Board may determine and pursuant to and in
accordance with the MIP Unit Member Operating Agreement and the MIP. Each
employee identified on Appendix A shall be a Participant as of the later of the
Effective Date and the date he or she executes the MIP Unit Award Agreement
evidencing the grant set forth on Appendix A. On or before each Allocation Date,
the Board shall designate such other employees who shall be Participants,
including New Hires.

 


ARTICLE 5
GRANTS OF MIP UNITS


 


5.1                                 THE MAXIMUM NUMBER OF MIP UNITS THAT MAY BE
GRANTED UNDER THIS MIP (INCLUDING THE UP TO 3,880 MIP UNITS THAT MAY BE GRANTED
AS OF THE EFFECTIVE DATE UNDER SECTION 5.2) SHALL NOT EXCEED AN AGGREGATE OF
10,000 MIP UNITS.


 


5.2                                 AS OF THE EFFECTIVE DATE, THE BOARD SHALL
GRANT TO EACH PARTICIPANT SELECTED TO RECEIVE A GRANT OF MIP UNITS AS OF THE
EFFECTIVE DATE BASED ON SUCH PARTICIPANT’S (I) CASH INVESTMENT IN SOLSTICE, IF
ANY, AND (II) POSITION AND TITLE WITH RESPECT TO THE PARTICIPANT’S EMPLOYMENT BY
CENTERPOINT. THE TOTAL MIP UNITS TO BE GRANTED AS OF THE EFFECTIVE DATE SHALL
NOT EXCEED 3,880 MIP UNITS.


 


5.3                                 BEFORE EACH ALLOCATION DATE, THE BOARD SHALL
DESIGNATE THE NUMBER OF MIP UNITS TO BE GRANTED TO EACH PARTICIPANT ON SUCH
ALLOCATION DATE IN WHOLE OR FRACTIONAL MIP UNITS AND NOT TO EXCEED THE MAXIMUM
MIP UNITS AVAILABLE FOR GRANT DURING SUCH FISCAL YEAR AS SET FORTH IN

 

3

--------------------------------------------------------------------------------


 


SECTION 5.4.            ON EACH ALLOCATION DATE, THE BOARD SHALL GRANT TO EACH
PARTICIPANT THE NUMBER OF MIP UNITS SO DESIGNATED.


 


5.4                                 AS OF THE EFFECTIVE DATE AND ON EACH
ALLOCATION DATE FOLLOWING THE FISCAL YEARS IDENTIFIED BELOW, THE BOARD MAY GRANT
TO ALL PARTICIPANTS, INCLUDING ANY NEW HIRES, A TOTAL NUMBER OF MIP UNITS NOT TO
EXCEED THE FOLLOWING MAXIMUMS FOR EACH FISCAL YEAR, AS SET FORTH BELOW;
PROVIDED, HOWEVER, THAT TO THE EXTENT THAT THE BOARD DOES NOT GRANT THE MAXIMUM
MIP UNITS AVAILABLE TO BE GRANTED ON AN ALLOCATION DATE, THE NUMBER OF REMAINING
MIP UNITS THAT IS THE EXCESS OF THE MAXIMUM MIP UNITS AVAILABLE TO BE GRANTED
MINUS THE AMOUNT OF MIP UNITS ACTUALLY GRANTED ON SUCH ALLOCATION DATE SHALL BE
CANCELLED.

 

FISCAL YEAR

 

MAXIMUM MIP UNITS

 

 

 

 

 

As of the Effective Date

 

3,880

 

 

 

 

 

Fiscal Year 1: (July 1, 2006 – June 30, 2007)

 

0

 

 

 

 

 

Fiscal Year 2: (July 1, 2007 – June 30, 2008)

 

1,100

 

 

 

 

 

Fiscal Year 3: (July 1, 2008 – June 30, 2009)

 

1,100

 

 

 

 

 

Fiscal Year 4: (July 1, 2009 – June 30, 2010)

 

1,100

 

 

 

 

 

Fiscal Year 5: (July 1, 2010 – June 30, 2011)

 

1,100

 

 

 

 

 

Fiscal Year 6: (July 1, 2011 – June 30, 2012)

 

550

 

 

 

 

 

Fiscal Year 7: (July 1, 2012 – June 30, 2013)

 

550

 

 

 

 

 

Fiscal Year 8: (July 1, 2013 – June 30, 2014)

 

206.25

 

 

 

 

 

Fiscal Year 9: (July 1, 2014 – June 30, 2015)

 

206.25

 

 

 

 

 

Fiscal Year 10: (July 1, 2015 – June 30, 2016)

 

206.25

 

 


5.5                                 EACH MIP UNIT GRANTED UNDER THIS MIP SHALL
BE SUBJECT TO THE TERMS AND CONDITIONS OF THIS MIP AND THE MIP UNIT MEMBER
OPERATING AGREEMENT AND SHALL BE EVIDENCED

 

4

--------------------------------------------------------------------------------


 


BY A MIP UNIT AWARD AGREEMENT WHICH SHALL SET FORTH, ALONG WITH THE MIP UNIT
MEMBER OPERATING AGREEMENT AND THE PARTICIPANT’S EMPLOYMENT AGREEMENT, AS
APPLICABLE, THE TERMS AND CONDITIONS THAT SHALL APPLY TO THE GRANT OF A MIP
UNIT, AS DETERMINED BY THE BOARD.


 


5.6                                 UPON ISSUANCE OF A GRANT OF MIP UNITS, TO
THE EXTENT A PARTICIPANT HAS NOT ALREADY EXECUTED THE SIGNATURE PAGE OF THE MIP
UNIT MEMBER OPERATING AGREEMENT OR AN ADDENDUM THERETO, SUCH PARTICIPANT SHALL
SIGN AN ADDENDUM TO THE MIP UNIT MEMBER OPERATING AGREEMENT AGREEING TO BE BOUND
BY THE PROVISIONS OF THE MIP UNIT MEMBER OPERATING AGREEMENT.


 


5.7                                 THE TERM OF THIS MIP SHALL EXPIRE EFFECTIVE
AS OF, AND NO GRANT WILL BE MADE UNDER THIS MIP AFTER THE GRANT(S) MADE ON, THE
ALLOCATION DATE FOR THE FISCAL YEAR COMMENCING JULY 1, 2015 (THE “FINAL
ALLOCATION DATE”), IF ANY; PROVIDED, HOWEVER, THAT ALL GRANTS MADE ON OR PRIOR
TO THE FINAL ALLOCATION DATE WILL CONTINUE IN EFFECT THEREAFTER SUBJECT TO THE
TERMS OF THE PARTICIPANT’S EMPLOYMENT AGREEMENT, IF ANY, THE MIP UNIT AWARD
AGREEMENT, THE MIP UNIT MEMBER OPERATING AGREEMENT AND THIS MIP.


 


ARTICLE 6
FORFEITURE AND NONTRANSFERABILITY


 


6.1                                 SUBJECT TO ARTICLE 8 AND SECTION 6.4, ANY
VESTING OR RISK OF FORFEITURE THAT APPLIES TO A PARTICIPANT’S MIP UNITS,
INCLUDING IN THE EVENT OF A CHANGE IN CONTROL, SHALL BE SET FORTH IN THE
PARTICIPANT’S EMPLOYMENT AGREEMENT OR MIP UNIT AWARD AGREEMENT, AS APPLICABLE.


 


6.2                                 PRIOR TO THE OCCURRENCE OF A CHANGE IN
CONTROL SALE, EACH MIP UNIT THAT IS FORFEITED IN CONNECTION WITH A PARTICIPANT’S
TERMINATION OF EMPLOYMENT MAY BE GRANTED TO ANY OTHER PARTICIPANT ON THE
ALLOCATION DATE THAT NEXT FOLLOWS THE DATE THE MIP UNIT IS FORFEITED; PROVIDED,
HOWEVER, THAT ANY FORFEITED MIP UNIT THAT IS NOT REALLOCATED AND GRANTED TO
ANOTHER PARTICIPANT ON THE NEXT FOLLOWING ALLOCATION DATE SHALL BE CANCELLED. IN
THE EVENT OF A CHANGE IN CONTROL SALE, THE MIP UNITS WILL BE SUBJECT TO THE
TERMS OF ARTICLE 8.


 


6.3                                 EXCEPT FOR TRANSFERS IN CONNECTION WITH
FORFEITURE OR REDEMPTION, OR AS OTHERWISE PROVIDED IN THE MIP UNIT MEMBER
OPERATING AGREEMENT, NO PARTICIPANT MAY SELL, EXCHANGE, TRANSFER, PLEDGE,
HYPOTHECATE, OR OTHERWISE DISPOSE OF ANY MIP UNIT WHICH HE OR SHE HAS BEEN
GRANTED WITHOUT THE PRIOR APPROVAL OF THE BOARD AND ANY ATTEMPTED TRANSFER
WITHOUT SUCH APPROVAL SHALL BE VOID AB INITIO.


 


6.4                                 EXCEPT AS OTHERWISE PROVIDED IN THIS MIP,
THE MIP UNIT MEMBER OPERATING AGREEMENT, A PARTICIPANT’S EMPLOYMENT AGREEMENT,
IF ANY, OR A PARTICIPANT’S MIP UNIT AWARD AGREEMENT, IF A PARTICIPANT’S
EMPLOYMENT WITH THE CENTERPOINT (OR AS APPLICABLE THE COMPANY, SOLSTICE OR ANY
AFFILIATE THAT ADOPTS THE MIP) IS TERMINATED FOR ANY REASON PRIOR TO A
DISTRIBUTION, THE PARTICIPANT SHALL IMMEDIATELY FORFEIT ALL MIP UNITS TO WHICH
THE PARTICIPANT HAS BEEN ALLOCATED. UPON SUCH FORFEITURE, THE PARTICIPANT WILL
NOT BE ENTITLED TO ANY FURTHER PAYMENTS AND WILL HAVE NO FURTHER RIGHTS UNDER
THIS MIP.

 

5

--------------------------------------------------------------------------------


 


ARTICLE 7
DISTRIBUTIONS AND REDEMPTIONS


 


7.1                                 EACH PARTICIPANT SHALL BE ENTITLED TO
RECEIVE DISTRIBUTIONS OF DISTRIBUTABLE CASH IN ACCORDANCE WITH HIS OR HER MIP
UNIT SHARING PERCENTAGE PURSUANT TO THE MIP UNIT MEMBER OPERATING AGREEMENT;
PROVIDED, HOWEVER, THAT ANY MIP UNITS GRANTED ON OR AFTER THE VALUATION
DETERMINATION DATE FOR WHICH A DISTRIBUTION IS TO BE MADE SHALL NOT BE INCLUDED
IN ANY PARTICIPANT’S MIP UNIT SHARING PERCENTAGE FOR PURPOSES OF DETERMINING
SUCH PAYMENT.


 


7.2                                 THE COMPANY SHALL REDEEM A PARTICIPANT’S MIP
UNITS AT SUCH TIMES AND UNDER SUCH CIRCUMSTANCES AS ARE SPECIFIED IN THE MIP
UNIT MEMBER OPERATING AGREEMENT.


 


ARTICLE 8
CHANGE IN CONTROL SALE


 

Upon a Change in Control Sale, (i) there shall be no further issuance,
allocation or grant, or reissuance, reallocation or regrant of any MIP Units
issued under this MIP, whether pursuant to this MIP or otherwise, (ii) all
issued and outstanding MIP Units issued under this MIP will no longer be subject
to forfeiture (except as provided in a Participant’s Employment Agreement, if
any, in connection with termination of the Participant’s employment for Cause
(as defined in the Participant’s Employment Agreement)) and (iii) the Company’s
obligations under this MIP shall continue as herein provided until the term of
the MIP expires pursuant to Section 5.7.

 


ARTICLE 9
AMENDMENT


 

The terms and conditions set forth in this document may be altered, modified,
amended or waived only upon the affirmative vote of at least sixty-six percent
(66%) of the Participants. The provisions of this MIP which are set forth in the
MIP Unit Member Operating Agreement may only be altered, modified or waived
pursuant to the MIP Unit Member Operating Agreement.

 


ARTICLE 10
MISCELLANEOUS


 


10.1                           THE COMPANY MAY ISSUE FRACTIONAL MIP UNITS
PURSUANT TO THIS MIP. THE BOARD MAY ALSO PROVIDE FOR THE ELIMINATION OF
FRACTIONS OR FOR THE SETTLEMENT THEREOF IN CASH.


 


10.2                           TO THE EXTENT THAT THE COMPANY IS REQUIRED TO
WITHHOLD FEDERAL, STATE, LOCAL OR FOREIGN TAXES IN CONNECTION WITH ANY PAYMENT
MADE OR BENEFIT REALIZED BY A PARTICIPANT OR OTHER PERSON UNDER THIS MIP, AND
THE AMOUNTS AVAILABLE TO THE COMPANY FOR THE WITHHOLDING ARE INSUFFICIENT, IT
SHALL HAVE THE RIGHT TO REQUIRE THE PARTICIPANT OR THE PARTICIPANT’S BENEFICIARY
TO REMIT TO THE COMPANY AN AMOUNT SUFFICIENT TO SATISFY ALL FEDERAL, STATE AND
LOCAL WITHHOLDING TAX REQUIREMENTS IN CONNECTION WITH ANY PAYMENT MADE OR
BENEFIT REALIZED BY THE PARTICIPANT OR THE PARTICIPANT’S BENEFICIARY IN
CONNECTION WITH AN AWARD UNDER THIS MIP. THE BOARD MAY MAKE MUTUALLY AGREED-UPON
ARRANGEMENTS WITH THE PARTICIPANT OR THE PARTICIPANT’S BENEFICIARY FOR THE

 

6

--------------------------------------------------------------------------------


 


SATISFACTION OF SUCH REQUIRED WITHHOLDING LIABILITY, WHICH MAY INCLUDE, BUT NOT
BE LIMITED TO, THE RELINQUISHMENT OF ANY MIP UNIT.


 


10.3                           IF THE COMPANY IS OBLIGATED TO PAY ANY AMOUNT TO
A GOVERNMENTAL AGENCY (OR OTHERWISE MAKES A PAYMENT TO A GOVERNMENTAL AGENCY)
BECAUSE OF (A) A PARTICIPANT’S STATUS OR OTHERWISE SPECIFICALLY ATTRIBUTABLE TO
A PARTICIPANT IN HIS OR HER CAPACITY AS A PARTICIPANT WITH RESPECT TO FEDERAL,
STATE OR LOCAL WITHHOLDING TAXES IMPOSED WITH RESPECT TO (I) ANY ISSUANCE OF MIP
UNITS TO A PARTICIPANT BY THE COMPANY OR (II) ANY PAYMENTS TO A PARTICIPANT OR
(B) A PARTICIPANT’S BREACH OF THE MIP UNIT MEMBER OPERATING AGREEMENT OR
VIOLATION OF ANY LAW, RULE OR REGULATION IN HIS, HER OR ITS CAPACITY AS A
PARTICIPANT, THEN THE COMPANY SHALL REDUCE THE DISTRIBUTIONS THAT WOULD
OTHERWISE BE MADE TO SUCH PARTICIPANT OR IF SUCH DISTRIBUTIONS ARE INSUFFICIENT
TO PAY SUCH OBLIGATION SUCH PARTICIPANT SHALL, TO THE FULLEST EXTENT PERMITTED
BY LAW, INDEMNIFY THE COMPANY IN FULL FOR THE ENTIRE AMOUNT PAID (INCLUDING,
WITHOUT LIMITATION, ANY INTEREST, PENALTIES AND EXPENSES ASSOCIATED WITH SUCH
PAYMENTS).


 


10.4                           THE BOARD MAY MAKE OR PROVIDE FOR ADJUSTMENTS IN
THE NUMBER OF MIP UNITS GRANTED HEREUNDER OR SUBSTITUTION OF THE MIP UNITS FOR
OTHER FAIR, EQUITABLE AND VALUABLE CONSIDERATION AS MAY BE REQUIRED IN ORDER TO
PREVENT DILUTION OR EXPANSION OF THE RIGHTS OF A PARTICIPANT THAT OTHERWISE
WOULD RESULT FROM ANY (I) DIVIDEND, MEMBERSHIP INTEREST SPLIT, COMBINATION OF
MEMBERSHIP INTERESTS, RECAPITALIZATION OR OTHER CHANGE IN THE CAPITAL STRUCTURE
OF THE COMPANY; (II) ANY MERGER, CONSOLIDATION, SPIN-OFF, SPIN-OUT, SPLIT-OFF,
SPLIT-UP, REORGANIZATION, PARTIAL OR COMPLETE LIQUIDATION; OR (III) OTHER
DISTRIBUTION OF ASSETS, ISSUANCE OF WARRANTS OR OTHER RIGHTS TO PURCHASE
SECURITIES, OR ANY OTHER CORPORATE TRANSACTION OR EVENT HAVING ANY EFFECT
SIMILAR TO ANY OF THE FOREGOING.


 


10.5                           EXCEPT AS OTHERWISE PROVIDED IN THE MIP UNIT
MEMBER OPERATING AGREEMENT OR IN ANY MIP UNIT AWARD AGREEMENT, THE GRANTING OF A
MIP UNIT SHALL NOT BE CONSTRUED AS CONFERRING UPON A PARTICIPANT ANY RIGHT TO
PARTICIPATE IN THE MANAGEMENT OF THE BUSINESS AND AFFAIRS OF THE COMPANY AND ANY
SUBSIDIARY OR AFFILIATE OF THE COMPANY. THE GRANTING OF A MIP UNIT SHALL CONFER
UPON THE PARTICIPANT ONLY THOSE RIGHTS SET FORTH IN THE MIP UNIT MEMBER
OPERATING AGREEMENT, THIS MIP AND ANY APPLICABLE MIP UNIT AWARD AGREEMENT AND
EMPLOYMENT AGREEMENT.


 


10.6                           THE MIP SHALL BE BINDING UPON AND SHALL INURE TO
THE BENEFIT OF THE COMPANY AND ANY SUCCESSOR. THE COMPANY MAY ASSIGN ITS
OBLIGATIONS AND DELEGATE ITS DUTIES UNDER THIS MIP TO A SUBSIDIARY OF THE
COMPANY, SOLSTICE OR CENTERPOINT.


 


10.7                           THE MIP SHALL NOT CONSTITUTE A CONTRACT OF
EMPLOYMENT BETWEEN THE PARTICIPANT AND ANY OTHER PERSON OR ENTITY AND SHALL NOT
INTERFERE WITH ANY PERSON’S OR ENTITY’S RIGHT TO DISCHARGE A PARTICIPANT WITHOUT
PRIOR NOTICE AT ANY TIME AND FOR ANY REASON, SUBJECT TO ANY APPLICABLE
EMPLOYMENT AGREEMENT.


 


10.8                           ANY WAIVER OR CONSENT, EXPRESS OR IMPLIED, TO OR
OF ANY BREACH BY ANY PERSON IN THE PERFORMANCE BY THAT PERSON OF ITS OBLIGATIONS
HEREUNDER IS NOT A CONSENT OR WAIVER TO OR OF ANY OTHER BREACH IN THE
PERFORMANCE BY THAT PERSON OF THE SAME OR ANY OF THE OBLIGATIONS OF THAT PERSON
HEREUNDER. FAILURE ON THE PART OF A PERSON TO COMPLAIN OF ANY ACT OF ANY PERSON

 

7

--------------------------------------------------------------------------------


 


IRRESPECTIVE OF HOW LONG THAT FAILURE CONTINUES, DOES NOT CONSTITUTE A WAIVER BY
THAT PERSON OF ITS RIGHTS WITH RESPECT TO THAT FAILURE UNTIL THE APPLICABLE
STATUTE-OF-LIMITATIONS PERIOD HAS RUN.


 


10.9                           ANY REFERENCE IN THIS MIP TO THE SINGULAR
INCLUDES THE PLURAL WHERE APPROPRIATE, AND ANY REFERENCE IN THIS MIP TO THE
MASCULINE GENDER INCLUDES THE FEMININE AND NEUTER GENDERS WHERE APPROPRIATE.


 


10.10                     THE LAWS OF THE STATE OF DELAWARE (WITHOUT GIVING
EFFECT TO ITS CONFLICTS OF LAW PRINCIPLES) GOVERN ALL MATTERS ARISING OUT OF OR
RELATING TO THE MIP. IN THE EVENT OF A DIRECT CONFLICT BETWEEN THE PROVISIONS OF
THE MIP AND ANY MANDATORY PROVISION OF THE ACT, THE APPLICABLE PROVISION OF THE
ACT SHALL CONTROL.


 


10.11                     IF ANY PROVISION OF THIS MIP IS OR BECOMES INVALID,
ILLEGAL OR UNENFORCEABLE IN ANY JURISDICTION, OR WOULD DISQUALIFY THIS MIP OR
ANY AWARD UNDER ANY LAW DEEMED APPLICABLE BY THE BOARD, THE BOARD SHALL REPLACE
EACH INVALID, ILLEGAL OR UNENFORCEABLE PROVISION WITH A VALID, LEGAL AND
ENFORCEABLE PROVISION WHICH WILL MOST NEARLY AND EQUITABLY SATISFY THE ECONOMIC
EFFECT OF THE INVALID, ILLEGAL OR UNENFORCEABLE PROVISION.


 


10.12                     THE MIP SHALL BE UNFUNDED AND SHALL NOT CREATE (OR BE
CONSTRUED TO CREATE) A TRUST OR SEPARATE FUND.


 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

*   *   *   *   *

 

8

--------------------------------------------------------------------------------


 

APPENDIX A
MIP UNIT GRANTS AS OF THE EFFECTIVE DATE

 

The Board shall grant to the following employees a number of MIP Units as set
forth in each such employees’ MIP Unit Award Agreement, not to exceed an
aggregate amount of 3,800 MIP Units.

 

1.                                       [NAME AND TITLE]

 

2.                                       [NAME AND TITLE]

 

3.                                       [NAME AND TITLE]

 

4.                                       [NAME AND TITLE]

 

5.                                       [NAME AND TITLE]

 

6.                                       [NAME AND TITLE]

 

7.                                       [NAME AND TITLE]

 

8.                                       [NAME AND TITLE]

 

9.                                       [NAME AND TITLE]

 

10.                                 [NAME AND TITLE]

 

11.                                 [NAME AND TITLE]

 

12.                                 [NAME AND TITLE]

 

13.                                 [NAME AND TITLE]

 

14.                                 [NAME AND TITLE]

 

9

--------------------------------------------------------------------------------